 

Case 1:19-mj-03232-KBM Document 15 Filed 10/21/19 Page 1 of 2

UNITED sn ILED
ALBUQUE NES DISTR
ERQUE, Neyo! COURT
IN THE UNITED STATES DISTRICT COURT XICO
FOR THE DISTRICT OF NEW MEXICO MI .
TOHELLR. creme
UNITED STATES OF AMERICA,
Plaintiff,
V. Criminal No. 19-mj-3232

LEOPOLDO SALAZAR,

Defendant.

ORDER TOLLING SPEEDY TRIAL COMPUTATION

THIS MATTER is before the Court on Defendant’s request for a continuance of
the Grand Jury presentment in this case. Defendant brings the motion for continuance
under 18 U.S.C. §3161(h)(7)(A) and asserts that the ends of justice served by granting
the unopposed motion for continuance outweigh the best interest of the public and the
defendant in a speedy trial.

The Court having considered the motion, being fully advised in the premises and
in light of the holding in United States v. Toombs, 574 F.3d 1262 (2009), agrees and
finds that defendant has by his motion, created a sufficient record to justify granting the
motion to continue. See id., 574 F.3d at 1271 (requiring that the record on a motion to
continue contain an explanation of why the mere occurrence of the event identified by
the party as necessitating the continuance results in the need for additional time). The
Court expressly finds that the granting of this continuance is not because of general
congestion of the court’s calendar or lack of diligent preparation or failure of obtain

available witnesses by the attorney for the Government.
 

Case 1:19-mj-03232-KBM Document 15 Filed 10/21/19 Page 2 of 2

Wherefore,

IT IS HEREBY ORDERED that Grand Jury presentment of this case is continued
for an additional period of _75_ days for a total of _105_ days. This time period shall be
excluded from speedy indictment time computation pursuant to 18 U.S.C. § 3161(b) and
§ 3161(h)(7)(A) as the Court specifically finds that the ends of justice served by granting
the unopposed motion for continuance outweigh the best interest of the public and the

defendant in a speedy trial.

 

 

 
